Title: From Benjamin Franklin to Richard Oswald, 27 June 1782
From: Franklin, Benjamin
To: Oswald, Richard


Sir,Passy, June 27. 1782.
The Opinion I have of your Candour, Probity, good Understanding, and good Will to both Countries, made me hope that you would have been vested with the Character of Plenipotentiary to treat with those from America. When Mr. Grenville produced his first Commission which was only to treat with France, I did imagine that the other to treat with us, was reserved for you, and kept back only ’till the Enabling Bill should be pass’d. Mr. Grenville has since received a second Commission, which as he informs me, has additional Words, impowering him to treat with the Ministers of any other Prince, or State whom it may concern, and he seems to understand that those general Words comprehend the United States of America. There may be no doubt that they comprehend Spain and Holland, but as there exist various Public Acts by which the Government of Britain denies us to be States, and none in which they acknowledge us to be such, it seems hardly clear that one could be intended, at the Time that Commission was given, the Enabling Act not being then pass’d. So that tho’ I can have no Objection to Mr Grenville, nor right to make it if I had any, yet as your long Residence in America has given you a Knowledge of that Country, Its People, Circumstances, Commerce &ca. which added to your Experience in Business may be useful to both sides in facilitating and expediting the Negotiation, I cannot but hope that it is still intended to vest you with the Character abovementioned respecting the Treaty with America, either separately, or in Conjunction with Mr Grenville, as to the Wisdom of your Ministers may seem best. Be it as it may, I beg you would accept this Line as a Testimony of the sincere Esteem & Respect with which I have the honour to be, Sir, Your most obedient and most humble Servant.
B Franklin
R Oswald Esqr.
 
Notation: Doctr. Franklin to Mr. Oswald In Mr. Oswald’s of the 8th. 12th. July—
